DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on 9th September 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a drive device” as claimed in claim 1, “guide rail mechanism” as claimed in claim 2, the “first guide rail” as claimed in claim 2, the “second guide rail” as claimed in claim 2, the “first drive unit” as claimed in claim 2, the “second drive unit” as claimed in claim 2, “a transmission mechanism” as claimed in claim 4, “a probe base” as claimed in claim 6, “a wireless control module” as claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a main axis processing device” in claim 1, “a detecting device” in claim 1, “a feeding device” in claim 1, “a clamping device” in claim 1 and “a drive device” in claim 1, “a guide rail mechanism” in claim 2, “a first feeding part” in claim 2, “a second feeding part” in claim 2, “main axis mechanism” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) are: “first drive unit” in claim 2, “second drive unit” in claim 2, “a drive mechanism” in claim 4, “a transmission mechanism” in claim 4, “processing cutter” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase “the first drive unit is rigidly connected to the base and used to drive the first connected to the first feeding part” in line 10-11. The phrase is indefinite because it is not clear what it is referred as “used to drive the first connected”. 
Claim 4 recites the limitation "the drive motor" in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beauregard et al. (US 5,997,224) in view of Bianchi et al. (WO 2018/122782).
Regarding claim 1, Beauregard et al. discloses: A key duplicating machine (#10), comprising: a base (#28, #50), a main axis processing device (#26, #52, #54), a detecting device (#18; probe mentioned in Column 2, lines 55-56), a feeding device (#30, #39), a clamping device (#25) and a drive device (#56, #36, #44), wherein the base comprises a vertical plate (case pointed by #50) and a horizontal plate (#28) and the vertical plate and the horizontal plate intersect (see fig. 1, where #28 and #50 intersect together), wherein the vertical plate separates the horizontal plate into a front part (see annotated fig. below) and a rear part (see annotated fig. below), and the vertical plate has a through hole (see annotated fig. below), wherein the feeding device is flexibly connected to the horizontal plate and crosses the horizontal plate via the through hole (#30 is connected to horizontal plate through rails #40 that connects to vertical plate #50), wherein the clamping device is rigidly connected to the feeding device and arranged in the front part (see fig. 1, where #25 clamping device is connected to feeding device #39 rigidly), wherein driven by the drive device, the feeding device is used to take the key on the clamping device to the processing position of the main axis processing device and the detecting position of the detecting device (driven by #44 and #46, the feeding device #30, #39 displace the clamping means #25 to a position where the detecting device #18 detects the key and carries out a code for cutting the key; Column 4, lines 41-64; Column 3, lines 14-31), wherein the detecting device is used to detect and calibrate the precise position of the clamping device or the precise position of the key on the clamping device (the detecting device obtains the position of the key held in the clamping device #25; Column 3, lines 14-31; Column 5, lines 19-30), wherein the main axis processing device is used to duplicate and process the key based on the calibration and detection result of the detecting device (code processed and received by a detecting device #18 is used to carry out a series of movements to cut the key held in clamping device mentioned in Column 3, lines 14-31; Column 5, lines 19-44).

    PNG
    media_image1.png
    509
    936
    media_image1.png
    Greyscale

Beauregard et al. fails to directly disclose: wherein the main axis processing device and the detecting device are both flexibly connected to the vertical plate and arranged on the side facing the front part.
In the same field of endeavor, namely machining devices, Bianchi et al. teaches: wherein the main axis processing device (#20) and the detecting device (#10) are both flexibly connected to the vertical plate (#20 and #10 are flexibly connected to vertical plate #9 seen in fig. 1 and flexibly move in the #Z1, #Z2 direction as seen in fig. 8 and 9) and arranged on the side facing the front part (#20 and #10 are arranged on the front part of plate #8, #9).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the front part of the vertical plate #50 of Beauregard et al. so that the rotatory blade (#26 of Beauregard et al.) is changed to have the probe (#10 of Bianchi et al.) and cutting tool (#20 of Bianchi et al.) wherein the main axis processing device and the detecting device are both flexibly connected to the vertical plate and arranged on the side facing the front part as taught by Bianchi et al. in order to allow the adjustment of the axial position of the probe and the cutting tool that will permit the operator to extend the tool to the workpiece, in the case that the tool or probe does not reach the necessary distance in the workpiece in order to perform the workpiece machining operations.
Regarding claim 2, the modified device of Beauregard et al. substantially discloses claim 1, the modified device of Beauregard et al. further discloses: wherein the feeding device is flexibly connected to the horizontal plate through a guide rail mechanism (#40, #32 of Beauregard et al.), wherein the guide rail mechanism comprises a first guide rail (#40 of Beauregard et al.) and a second guide rail (#32 of Beauregard et al.), wherein the feeding device comprises a first feeding part (#30 of Beauregard et al.) and a second feeding part (#39 of Beauregard et al.), wherein the drive device comprises a first drive unit (#44 of Beauregard et al.) and a second drive unit (#36 of Beauregard et al.), wherein the first feeding part is flexibly connected to the horizontal plate through the first guide rail (first feeding part #30 connects to plate #28 through rails #40 of Beauregard et al.) and the second feeding part is flexibly connected to the first feeding part (see fig. 1, where second feeding part #39 connects to first feeding part #30 through rails #32 of Beauregard et al.) and the first guide rail and the second guide rail are perpendicular to one another (see fig. 1 of Beauregard et al.), and the second feeding part is rigidly connected to the clamping device after crossing the through hole (see fig. 1, where second feeding part #29 crossed through hole and is connected to clamping device #25 of Beauregard et al.), wherein the first drive unit is rigidly connected to the base (first drive unit #44 is rigidly connected to #50 in the base and drives the first feeding part #30 in the X-direction of Beauregard et al.) and used to drive the first connected to the first feeding part and used to drive the second feeding part to slide along the second guide rail (motor #44 will move first feeding part #30 along the X-axis and thus it moves the first feeding part, with the second feeding part #39 connected to the first feeding part #30 through rails #32, where rails #32 will move the second feeding part #39in the Y-direction of Beauregard et al.).

Regarding claim 4, the modified device of Beauregard et al. substantially discloses the invention of claim 1, except Beauregard et al. fails to directly disclose: wherein the main axis processing device comprises a main axis base, a drive mechanism, a transmission mechanism, a main axis mechanism and a processing cutter, wherein the main axis base forms a sliding connection with the vertical plate, wherein the drive mechanism, the transmission mechanism and the main axis mechanism are arranged on the main axis base, wherein the drive mechanism forms a transmission connection with the main axis mechanism through the transmission mechanism, wherein the processing cutter is arranged at one end of the main axis mechanism towards the clamping device and is used to process the key as driven by the drive motor.
In the same field of endeavor, namely the machine devices, Bianchi et al. teaches: wherein the main axis processing device comprises a main axis base (#13, #31), a drive mechanism (#50, #150, #250), a transmission mechanism (#29), a main axis mechanism (#Z2 of #20) and a processing cutter (#21), wherein the main axis base forms a sliding connection (main base #31 has a sliding connection with the vertical plate #14 with handle) with the vertical plate, wherein the drive mechanism, the transmission mechanism and the main axis mechanism are arranged on the main axis base (see fig. 1), wherein the drive mechanism forms a transmission connection (drive mechanism #50 forms a transmission connection with the main axis mechanism #20 through transmission mechanism #29) with the main axis mechanism through the transmission mechanism, wherein the processing cutter is arranged at one end of the main axis mechanism towards the clamping device and is used to process the key as driven by the drive motor (see fig. 7, where cutter #21 is on one end of #20 towards clamping device #16 and cutter 321 processes key by motor connected to #50; Page 7, lines 24-31).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the front part of the vertical plate #50 of Beauregard et al. so that the main axis processing device comprises a main axis base, a drive mechanism, a transmission mechanism, a main axis mechanism and a processing cutter, wherein the main axis base forms a sliding connection with the vertical plate, wherein the drive mechanism, the transmission mechanism and the main axis mechanism are arranged on the main axis base, wherein the drive mechanism forms a transmission connection with the main axis mechanism through the transmission mechanism, wherein the processing cutter is arranged at one end of the main axis mechanism towards the clamping device and is used to process the key as driven by the drive motor as taught by Bianchi et al. in order to allow the adjustment of the axial position of the probe and the cutting tool that will permit the operator to extend the tool to the workpiece, in the case that the tool or probe does not reach the necessary distance in the workpiece in order to perform the workpiece machining operations.
Regarding claim 6, the modified device of Beauregard et al. substantially discloses the invention of claim 1, except Beauregard et al. fails to directly disclose: wherein the detecting device comprises a probe and a probe base, wherein the probe base is flexibly connected to the vertical plate and the probe is located at one end of the probe base towards the clamping device.
In the same field of endeavor, namely the machine devices, Bianchi et al. teaches: wherein the detecting device comprises a probe (#10) and a probe base (#120, #160), wherein the probe base is flexibly connected to the vertical plate (see fig. 1, where #10 connects to vertical plate #9) and the probe is located at one end of the probe base towards the clamping device (see fig. 1, where #19 is in one end of probe base #120 and its towards clamping device #16).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the detecting device (#18) of Beauregard et al. so that the detecting device comprises a probe and a probe base, wherein the probe base is flexibly connected to the vertical plate and the probe is located at one end of the probe base towards the clamping device as taught by Bianchi et al. in order to provide the detecting device probe assembly to be facing the clamping device and movable from and towards the alignment plane to detect the key (Page 3, lines 4-9), and include an easily interchangeable probe mechanism to reduce tool change time (Page 3, lines 15-17).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beauregard et al. (US 5,997,224) in view of Bianchi et al. (WO 2018/122782) and in further view of Shiraishi et al. (US 2006/0133903).
Regarding claim 3, the modified device of Beauregard et al. substantially discloses the invention of claim 1, except Beauregard et al. fails to directly disclose: wherein the key duplicating machine also comprises a sealing component, wherein the sealing component comprises a mobile plate which covers the through hole and is flexibly connected to the vertical plate, the mobile plate has an inner hole and is arranged on the feeding device through the inner hole.
In the same field of endeavor, namely the machine devices, Shiraishi et al. teaches: wherein the key duplicating machine also comprises a sealing component (#21a, #21, #22), wherein the sealing component comprises a mobile plate (#21a) which covers the through hole and is flexibly connected to the vertical plate (see fig. 4, where #31a covers through hole of #22 where feeding device #15 passes through and is connected to vertical plate #21, #22), the mobile plate has an inner hole (see fig. 3, where mobile plate #21a has an inner hole where feeding device #15 goes through) and is arranged on the feeding device through the inner hole (see fig. 3 and 4).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding device (#30) of the modified device of Beauregard et al. so that the key duplicating machine also comprises a sealing component, wherein the sealing component comprises a mobile plate which covers the through hole and is flexibly connected to the vertical plate, and the mobile plate has an inner hole and is arranged on the feeding device through the inner hole as taught by Shiraishi et al. in order to prevent chips from the operation process conducted on the key to fall into the guide rails and damage the devices rail system. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beauregard et al. (US 5,997,224) in view of Bianchi et al. (WO 2018/122782) and in further view of Santii et al. (US 4,687,389).
Regarding claim 5, the modified device of Beauregard et al. substantially discloses the invention of claim 4, except Beauregard et al. fails to directly disclose: wherein the key duplicating machine also comprises a protective component, wherein the protective component shields the main axis processing device and one end of the protective component towards the clamping device is fitted with a one-way opening and the processing cutter passes through the one-way opening to process the key.
In the same field of endeavor, namely the machine devices, Santii et al. teaches: wherein the key duplicating machine also comprises a protective component (#34), wherein the protective component shields the main axis processing device (see fig. 1, where #34 shields maxis axis processing device #35 and #37) and one end of the protective component towards the clamping device is fitted with a one-way opening (see fig. 5, where #149 and #142 of #102 goes through opening of cover #34) and the processing cutter passes through the one-way opening to process the key (see fig. 1, where cutter #112 goes through hole of cover #34 same as #102 in fig. 5).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the key duplicating machine (#20 and #10 of Bianchi et al.) of the modified device of Beauregard et al. so that the key duplicating machine also comprises a protective component, wherein the protective component shields the main axis processing device and one end of the protective component towards the clamping device is fitted with a one-way opening and the processing cutter passes through the one-way opening to process the key as taught by Santii et al. in order to protect the cutter and the detecting device from being damaged due to an accidental spillage that will directly damage the transmission mechanism or an operator accidently touches the transmission operation and cause any physical damage to the operator.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beauregard et al. (US 5,997,224) in view of Bianchi et al. (WO 2018/122782) and in further view of Marsh et al. (US 2018/0079015).
Regarding claim 7, the modified device of Beauregard et al. substantially discloses the invention of claim 1, except Beauregard et al. fails to directly disclose: wherein the key duplicating machine also comprises a wireless control module wherein the wireless control module is connected to the drive device and is used to receive wireless control commands and control the movement of the drive device.
In the same field of endeavor, namely the machine devices, Marsh et al. teaches: wherein the key duplicating machine also comprises a wireless control module (see fig. 16, where #1606 is a wireless network that receives a signal from a mobile device #1602 to control key duplication machine #200 mentioned in paragraph 0125) wherein the wireless control module is connected to the drive device and is used to receive wireless control commands and control the movement of the drive device (#1310 server send information to access mechanisms in key duplication machines #200 and, in order to receive that wireless information and access mechanisms of the machines #200, a wireless receiver is in the machines #200 mentioned in Paragraph 0125).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive device (#50, #150, #250 of Bianchi et al.) of the modified device of Beauregard et al. so that the key duplicating machine also comprises a wireless control module wherein the wireless control module is connected to the drive device and is used to receive wireless control commands and control the movement of the drive device as taught by Marsh et al. in order to allow a user to utilize the device without being physically present and wirelessly sending the key data to the key machine wirelessly through a smart display, improving efficiency of the pickup time for the key to be ready for the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jalove (US 2020/0222995) teaches a key cutting machine with a through hole on the vertical plate similar to the key duplicating machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner, Art Unit 3722